Per curiam.
Assumpsit for advertising space furnished by the plaintiff to the defendant from October 19, 1962, to August 8, 1963. After the plaintiff’s motion for summary judgment (RSA 491:8-a (supp)) had been denied upon the defendant’s filing an amended affidavit of defense, there was a hearing upon the merits before a Judicial Referee (Blandin, J.), who returned a verdict for the plaintiff for $387. The defendant’s exceptions were reserved and transferred by the Superior Court (Morris, J.).
The reserved case shows that the plaintiff’s credit manager testified and introduced exhibits tending to prove that the advertising was furnished and that the amount due the plaintiff was $387, die same figure as claimed in its specification and awarded by the Judicial Referee.
Upon the record before us, including the reserved case containing the pleadings and the defendant’s bill of exceptions, and in the absence of any transcript of the evidence, we find no errors. It follows that the defendant’s exceptions are overruled. Ray v. Sanborn, 99 N. H. 438; Gobbi v. Moulton, 108 N. H. 183, 186.
The order is

Judgment on the verdict.